            Case 3:18-cv-01905-SB                             Document 21            Filed 01/24/19                Page 1 of 3




Douglas R. Hookland, OSB No. 872583
_drh(ùsç:çttt__h"çlpklan-i1"*:-c¿ll-t
Scott I Hookland LLP
9185 SW Burnham
Tigard, OF.97223
P.O. Box 23414
Tigard, OF.9728l-3414
(s03) 620-4s40

Attorneys for Use Plaintiff Consolidated
Electrical Distributors, Inc., dba CED Power




                                     IN THE LTNITED STATES DISTRICT COURT

                                                FOR THE DISTRICT OF OREGON

                                                            PORTLAND DIVISION


  UNITED STATES OF AMERICA for the use                                        Case   No.   3 :I   8-cv-01905-SB
  and benefit of CONSOLIDATED
  ELECTRICAL DISTRIBUTORS, fNC., A                                            ORDER GRANTING AND
  Delaware corporation, dba CED POWER,                                        WITHDRAWING PLAINTIFFS' MOTIONS
                                                                              TO BRING IN THIRD PARTIES OR
                               Plaintifï,                                     DISMIS S COLINTERCLAIMS IBY
                                                                              STIPULATION]
      vs.

  NOVA GROUP, INC., a California
  corporation; FEDERAL INSURANCE
  COMPANY, ffi Indiana corporation; and
  LIBERTY MUTUAL INSURANCE
  COMPANY, a Massachusetts corporation,

                                Defendants.




PAGE        1   -   ORDER GRANTING AND WITHDRAWING PLAINTIFF'S MOTIONS TO
                    BRING IN THIRD PARTIES OR DISMISS COUTNERCLAIMS IBY
                    STIPULATION]
                                      SCOTT . HOOKLAND LLP
                                                                      LAWYERS
                         Mâilins Address: Post orñce   Box23'1r4;iïi..?ïi;iïói?a:ffili#-ïd-l11sw   Bumhm'risild'   oreson e7223
         Case 3:18-cv-01905-SB                            Document 21                           Filed 01/24/19                   Page 2 of 3




                                                               STIPULATIONS

        The parties, by and through their respective counsel, hereby stipulate as follows.

        1.       Plaintiffs' motion to bring in third parties should be granted, and plaintiff should

be allowed to file its third-party complaint and have summonses issued to the third-party

defendants; and

        2.       Plaintiffs' alternative motion                                 to           dismiss defendant Nova Group, Inc.'s

counterclaims is withdrawn.

IT IS SO STIPULATED:

SCOTT.HOOKLAND LLP


                                                                                                         Dated
                              osB #872583
dú&:"cBlf"-lrc_o_k]aad-çe$
Of Attorneys for Use Plaintiff Consolidated
Electrical Distributors, Inc., dba CED Power


SEIFER, YEATS, ZV{IERZYNSKI & GRAGG, LLP


                                                                                                         Dated                        L) l(
                          #96066
gra SS'@.sei ler-yeats.      com
Andrew MacKendrick, OSB #I4I022
e"nm"íd, içi fe.L y:ç-írï L*çf)-*l
Of Attorneys for Defendants




PAGE 2 _ ORDER GRANTING AND WITHDRAWING PLAINTIFF'S MOTIONS TO
         BRING IN THIRD PARTIES OR DISMISS COUTNERCLAIMS IBY
         STIPULATION]
                           SCOTT HOOKLAND LLP
                                                                      ' LAWYERS
                                                                            Ia
                    N4ailing Address: Post Office BÒÌ 234 I 4, Tigdd, O¡egon 97?8         St¡eet Add¡ess: 9l 85 SW BurùÌm, Tigard, Oregon 97223
                                                       Telephone: 503-620-4540      a   Facsimile: -503-620-4315
          Case 3:18-cv-01905-SB                        Document 21                    Filed 01/24/19                    Page 3 of 3




                                                                   ORDER

         Pursuant to the above stipulations, and the Court being otherwise fully advised, it is

hereby

         ORDERED that plaintiffs' motion to bring in third parties is hereby granted, and plaintiff

may file its third-party complaint and have the court clerk issue summonses to the third-party

defendants; and it is further hereby

         ORDERED that plaintiffs alternative motion to dismiss defendant Nova Group, Inc.' s

counterclaims is hereby withdrawn with the Court issuing no ruling on such alternative motion.
                    24th day of _____
         Dated this __          January � 2019.




                                                                     Stacie F. Beckerman
                                                                     U.S. Magistrate Judge



Presented by:

SCOTT♦ HOOKLAND LLP


                                                                                   Dated:       _[.......,{-'-r:--=-J_/r'--191-----
Doug as .       okland, OSB #872583
drh(cvscott-hookland. com
Of Attorneys for Use Plaintiff Consolidated
Electrical Distributors, Inc., dba CED Power




PAGE 3 - ORDER GRANTING AND WITHDRAWING PLAINTIFF'S MOTIONS TO
         BRING IN THIRD PARTIES OR DISMISS COUTNERCLAIMS [BY
         STIPULATION]
                                                    SCOTT ♦ HOOKLAND LLP
                                                                     LA WYERS
                   Mailing Address: Post Olnce Box 23414, Tigard, Oregon 97281 ♦ Street Address: 9185 SW Bumharn, Tigard, Oregon 97223
                                                    Telephone: 503-620-4540 ♦ Facsimile: S03-620-431S
